 


109 HR 3096 IH: Kidney Patient More Frequent Dialysis Quality Act of 2005
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3096 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. McDermott (for himself, Ms. Hart, Mr. Rangel, Mr. Kirk, Mr. Dicks, Mr. Smith of Washington, Mr. McNulty, Mr. Hastings of Washington, Mr. Schiff, Mr. Kildee, Mr. Goodlatte, Mr. Lewis of Georgia, Mr. Inslee, Ms. Jackson-Lee of Texas, Ms. Bordallo, Mr. Wexler, Mr. Sanders, Mr. Owens, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for payment under the Medicare Program for more frequent hemodialysis treatments. 
 
 
1.Short titleThis Act may be cited as the Kidney Patient More Frequent Dialysis Quality Act of 2005. 
1.Coverage of more frequent hemodialysis treatments 
(a)In generalSection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)) is amended— 
(1)in paragraph (12)(B)— 
(A)by striking and at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; and; and 
(C)by adding at the end the following new clause: 
 
(iii)more frequent hemodialysis furnished to qualified individuals under paragraph (14).; and 
(2)by adding at the end the following new paragraph: 
 
(14) 
(A) 
.Not later than the date that is 1 year after the date of enactment of this paragraph, the Secretary shall cause to have published in the Federal Register final regulations for equivalent per treatment prospective payment rates for more frequent hemodialysis furnished at home and furnished in a facility (commonly known as composite Method I rates and Method II Cap payment rates), and prospective payment rates for in-facility training for more frequent hemodialysis.  
(B)In developing per treatment prospective payment rates under subparagraph (A), the Secretary shall consider— 
(i)actual reasonable costs of operating more frequent hemodialysis programs; and 
(ii)data from the Centers for Medicare & Medicaid Services on actual expenditures under this title for more frequent hemodialysis patients, compared to— 
(I)data on expenditures for the same patients before those patients underwent more frequent hemodialysis, and 
(II)data on expenditures for patients undergoing hemodialysis treatment 3 times per week with similar clinical and demographic characteristics. 
(C)Not later than 1 year after the date of enactment of this paragraph, the Secretary shall develop, in consultation with the renal community, a standard of care and quality standards for more frequent hemodialysis. The Secretary shall periodically review and update as necessary such standards. 
(D)The Secretary shall collect data with respect to— 
(i)documented savings in expenditures under this title by reason of more frequent hemodialysis that are attributable to reduced medications, hospitalizations, outpatient services, and such other factors as the Secretary determines appropriate; and 
(ii)the improved quality of care and improved outcomes more frequent hemodialysis may bring to patients. 
(E)In this paragraph: 
(i)The term more frequent hemodialysis means hemodialysis treatment sessions, or equivalent therapy requiring blood access, performed 4 or 5 times per week. 
(ii)The term qualified individual means an individual who, in the clinical judgment of the physician of the individual, is likely to achieve better clinical outcomes, quality of life outcomes, or both from more frequent hemodialysis.. 
(b)Conforming amendments 
(1)Section 1881(b)(8) of the Social Security Act (42 U.S.C. 1395rr(b)(8)) is amended by inserting and more frequent hemodialysis supplies and equipment after home dialysis supplies and equipment. 
(2)Section 1881(b)(9) of such Act (42 U.S.C. 1395rr(b)(9)) is amended by inserting and more frequent hemodialysis support services after self-care home dialysis support services. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to items and services furnished on or after the date that is 1 year after such date of enactment. 
 
